Citation Nr: 1117994	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-16 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for rectal bleeding, to include claimed as hemorrhoids and anal fissure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to May 1991.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from September 2003 and September 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2007, a claim for service connection for coronary artery disease was denied, and the Veteran filed a notice of disagreement in March 2007.  In June 2007, service connection for coronary artery disease was granted and a 30 percent evaluation was assigned, effective from the date of the claim.  As this represents a complete grant of the benefit sought on appeal, matter is not currently before the Board. 

The Veteran presented testimony before a Decision Review Officer (DRO) in April 2005.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for PTSD, which he contends results from his experiences in service.  Specifically, he testified during his April 2005 DRO hearing that his unit was attacked in December 1971, and that he saw fellow service members get injured.  He asserts that he experiences recurring nightmares, flashbacks, anxiety and depression as a result of these experiences.  The claims file contains private treatment records reflecting a diagnosis of PTSD and a June 2004 letter from a private physician, who states that the Veteran meets the criteria for PTSD with delayed onset.  VA treatment records reflect that PTSD was noted in October 2003, and the Veteran has been treated for anxiety and depression since January 2004.  In November 2007, a VA provider noted that his test results indicated moderate to severe depression.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  Thus the Board has characterized the claim as noted on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran's Form DD214 confirms that he had service in Vietnam, and service personnel records establish that he spent 7 months in Vietnam as a field switchboard operator.  His alleged stressors involve "fear of hostile military or terrorist activity."  Given that a VA provider has assessed PTSD, service connection may be warranted if the identified stressor is deemed adequate to support the diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor.

The Veteran was afforded a VA psychiatric evaluation in August in which the test results were deemed invalid and no diagnosis was provided.  On remand, the Veteran should be afforded another examination to determine whether he has PTSD or another psychiatric disorder related to service.  

The Veteran is also seeking service connection for hypertension, which he contends began in service.  Specifically, he reports that he has suffered 3 strokes, two of which occurred during service.  He also reports that he suffered another stroke shortly after service in 1991 or 1992, due to hypertension.  There is no record of a stroke in his service treatment records, and there is no medical evidence, other than the Veteran's own reports, that hypertension was diagnosed prior to 2002.  Alternatively, he asserts that his current hypertension is caused by service-connected diabetes.  

The Veteran was afforded a VA examination in October 2005, in which the examiner was asked only to determine whether hypertension is causally related to diabetes.  Although the examiner affirmed that the claims file was reviewed prior to the examination, he indicated that the Veteran "states the hypertension was discovered during his evaluation from when he had a stroke in 1990."  The examiner diagnosed hypertension and observed that the condition had first been diagnosed at "approx [sic] the 1990 timeframe."  He opined that it is not logical that hypertension is etiologically related to diabetes since it was diagnosed 12 years prior to the onset of diabetes.  

The examination is inadequate in several respects.  First, the examiner relied on the Veteran's allegations that he incurred hypertension and stroke in service, when the medical evidence of record does not support these claims.  Generally, a veteran is competent to describe the symptoms he has experienced that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board cannot reject, or find nonprobative, lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  A layperson, however, is not competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, it appears that the October 2005 VA examination was based on inaccurate facts.  Furthermore, the opinion fails to consider that, under 38 C.F.R. § 3.310 (a) (2010), secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21Vet. App. 303, 311 (2007).  As such, a remand is warranted in order for the RO to schedule the Veteran for an additional VA examination.

The Veteran is seeking service connection for hemorrhoids and anal fissure which he contends began during service.  Service treatment records reflect that he complained of chronic constipation as early as 1972.  He sought treatment for rectal bleeding in October 1979 and again in January 1981, when internal hemorrhoids and irritable bowel syndrome were diagnosed.  A hemorrhoidectomy was conducted in January 1981, and the Veteran continued to report rectal bleeding in April 1981.  Anal fissure was diagnosed in May and October 1981.  VA treatment records reflect that the Veteran sought treatment for rectal bleeding in October 2000, and a colonoscopy in November 2000 revealed adenomatous polyps, which were removed.  

The Veteran was afforded a VA examination in August 2004, in which the examiner concluded that the Veteran does not currently have a hemorrhoid disability and that his in-service condition had completely resolved.  However, during his April 2005 DRO hearing, the Veteran reported that he still experiences rectal bleeding and that the most recent incident was a week prior to the hearing.  

The evidence suggests that the Veteran experienced gastroenterological symptoms in service similar to those which occurred after service.  The August 2004 VA examination addressed only anal fissure and hemorrhoids.  The examiner was not asked to consider whether the Veteran's recent symptoms and intestinal diagnoses may be related to the bleeding and constipation he experienced in service.  On remand, another examination should be provided.  

Finally, the RO should ensure that the Veteran is provided complete and accurate notice of the information and evidence that is necessary to substantiate the claims as they are currently characterized.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric condition.  The claims file must be made available to the examiner for review in connection with the examination.  The AMC/RO must specify for the examiner any stressors that it has determined are established by the record, in addition to the Veteran's reported fears in Vietnam.  The examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to a stressor in service.  Based on the examination and review of the record, the examiner must provide the following:

a. If PTSD is diagnosed, the examiner should specify (1) whether the alleged in-service stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and the in-service stressors sufficient to produce PTSD.

b. If the examination results in a psychiatric diagnosis other than PTSD, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or more likelihood) that the disorder began in or was caused by the Veteran's service.  

A rationale for each opinion should be set forth in the report provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed hypertension.  The claims file must be available to the examiner for review.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following:

a. Is it at least as likely as not (i.e., 50 percent or more likelihood) that hypertension began during service or within one year of separation, or is otherwise causally related to any incident of service?  The examiner should address the Veteran's assertion that he had several stroke in service due to hypertension.

b. If not, is it at least as likely as not that hypertension is caused by the Veteran's service-connected diabetes mellitus?

c. If not, is it at least as likely as not that hypertension is aggravated by service-connected diabetes (i.e.,  permanently worsened beyond the natural progression of the disability)?

A rationale for each opinion should be set forth in the report provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his rectal bleeding.  The claims file must be available to the examiner for review.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Based on the examination and review of the record, the examiner should provide an opinion as to whether any current rectal or intestinal disorder began during service or is otherwise related to any incident of service.  

A rationale for the opinion should be set forth in the report provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

4. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


